  Case 16-32728       Doc 56       Filed 05/03/19 Entered 05/03/19 13:51:52          Desc Main
                                     Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.:     16-32728
       Chadell M Tribett                      )
                                              )      Chapter 13
                                              )
                                              )      Judge: Timothy A. Barnes
                       Debtor(s)              )


                               AMENDED NOTICE OF MOTION

TO:    Chadell M Tribett, 9147 S Woodlawn Ave. Chicago, IL 60619 via mail

       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago, IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

       PLEASE TAKE NOTICE that on May 16, 2019 at 10:00 am. I shall appear before the
Honorable Timothy A. Barnes at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 744,
Chicago, Illinois 60604 or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler

                                   CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice upon the parties named above on May 3, 2019 before the
hour of 5:00 p.m.


                                                     By:     /s/ David H. Cutler
                                                             David H. Cutler, esq.
                                                             Counsel for Debtor(s)
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600
  Case 16-32728         Doc 56      Filed 05/03/19 Entered 05/03/19 13:51:52        Desc Main
                                      Document     Page 2 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )     Case No.:     16-32728
       Chadell M Tribett                      )
                                              )     Chapter 13
                                              )
                                              )     Judge: Timothy A. Barnes
                        Debtor(s)             )


             AMENDED MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Chadell M Tribett (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       October 13, 2016.

   3. The Debtor’s Chapter 13 Plan was confirmed on January 5, 2017.

   4. The Debtor’s confirmation Order provides for a plan payment of $220 for 36 months with

       unsecured creditors receiving at least 9% of their unsecured claims.

   5. The Debtor’s plan was modified on September 28, 2017 to defer the $6,328 to the end of

       the plan.

   6. The Debtor’s plan was modified on November 8, 2018 to increase her plan payment to

       $450 a month beginning December 2018 until the end of the plan.

   7. The Debtor’s plan was confirmed on January 5, 2017 with a provision requiring the

       Debtor to turn over her federal tax refunds over to the Chapter 13 Trustee as an additional

       payments into the plan.
Case 16-32728      Doc 56     Filed 05/03/19 Entered 05/03/19 13:51:52           Desc Main
                                Document     Page 3 of 4


 8. The Trustee has since adopted a policy of permitting Debtor’s to keep $1,200 of each

    year’s tax refund to help with household expenses.

 9. For the reasons stated above, it is necessary for the successful completion of the Debtor’s

    plan to permit the Debtor to keep $1,200 of each year’s tax refund beginning with her

    2018 refund.

 10. The Debtor filed her 2018 taxes and her refund is $7,131 and if the Debtor is allowed to

    keep $1,200 from her 2018 tax refund the turnover to the Chapter 13 Trustee would be

    $5,931. Debtor’s 2018 taxes are attached, see Exhibit A.

 11. The Debtor’s son was in a very severe car accident at the end of February 2019 and was

    in the intensive care unit at the University of Chicago Hospital and the Debtor took leave

    from her job to be with and care for her injured son and she fell behind on her household

    expenses.

 12. The Debtor is not able to come up with the full amount of the tax refund turnover and

    asks that the tax refund be added to the plan so that she may spread the amount over the

    remaining months of her plan. The Debtor can afford the proposed monthly payment

    increase as opposed to a lump sum turnover.

 13. The Debtor seeks to modify the plan to permit her to keep $1,200 of each year’s tax

    refund beginning with her 2018 refund and to raise her monthly plan payment to $670 a

    month beginning June of 2019 until the end of the plan to account for the unpaid tax

    refund.
  Case 16-32728       Doc 56     Filed 05/03/19 Entered 05/03/19 13:51:52             Desc Main
                                   Document     Page 4 of 4


       WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation permitting the Debtor to keep $1,200 of each year’s tax refund beginning with

her 2018 refund and to raise her monthly plan payment to $670 a month beginning June of 2019

until the end of the plan and for such further relief that this Court may deem just and proper.




Dated: May 3, 2019                                    Respectfully Submitted,


                                                      By:    /s/ David H. Cutler
                                                             David H. Cutler, esq.,
                                                             Counsel for Debtor(s):
                                                             Cutler & Associates, Ltd.
                                                             4131 Main St.
                                                             Skokie, IL 60076
                                                             Phone: (847) 673-8600
